DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 9/23/2021 is acknowledged. Claims 1-12 are pending. 
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2021.
Claims 1-11 have been considered on the merits herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 4, 5, 7, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti (US9890397, IDS) in view of Souter et al. (US2009/0181874, IDS), WO2013/004636 (IDS) and WO2010/02755 (IDS) supported by WO97/27841. 
Regarding claim 1, Chakrabarti teaches a composition comprising at least one quinone oxidoreductase (NQO1), an NADPH cofactor and a first substrate, i.e. NQO1 activated compound, for the at least one quinone oxidoreductase (NQO1) selected from the substrates listed in claim 5 (col. 2, lines 58-67, col. 3, lines 1-3, 10-27, 35-39, 60-67, col. 4, line 1, col. 5-col. 6, lines 1-40, Fig. 1A-B). The composition produces hydrogen peroxide. The specification indicates that the enzyme NQO1 having an amino acid sequence indicated in SEQ ID NO: 1 is that of US9890397 (specification, 0023). Chakrabarti does teach that the composition reaction persists indefinitely.  

Chakrabarti does not teach the quinone oxidoreductase to be spatially separated from the NADPH cofactor and substrate and/or the composition to further comprise an inhibitor of the oxidoreductase. 
Souter teaches a cleaning composition (0005) comprising a cellobiose-quinone oxidoreductase enzyme (0011) providing effective and efficient bleaching wherein the composition is in liquid form (0005).  The composition additionally comprises sources of hydrogen peroxide, surfactants, builders, additional enzymes, enzymes stabilizers, enzyme inhibitors when the composition is in liquid form (0116).  Regarding claim 3, the oxidoreductase enzyme is disclosed to be present in the composition in varying amounts including 0.002, 0.02, 0.004, 0.01, 0.03, 0.005 wt% (see examples). 
Therefore, when in liquid form, one would be motivated to provide an enzyme inhibitor so the enzymatic reaction would not persist indefinitely as taught by Chakrabarti. 

 Further, regarding claims 1, 7 and 8, WO’636 teaches an enzyme containing detergent or cleanser in a multi-compartment system wherein each chamber or compartment comprises a different detergent composition (p. 8, lines 26-35, p. 10, lines 10-p. 11, lines 1-36) wherein storage interactions between components can be avoided (p. 8, lines 31-35).  Regarding claim 10, WO’636 teaches the detergent composition may comprise surfactants, builders, additional enzymes, a bleaching system, polymers, and anti-foaming agents (p. 12-14).  The composition is in liquid form (p. 8, lines 21-25) and in a unit dosage form (p. 9, lines 30-p. 10, lines 1-10). The composition comprises enzyme stabilizers or inhibitors (p. 2, lines 35-37).  Regarding claim 3, enzymes are added at 0.5 wt%, 0.15, 0.75% (Table 1, 3)
WO755 teaches a cleaning composition in liquid form (p. 2, lines 24-32, p. 5, lines30) comprising a hydrogen peroxide producing enzyme including an oxidase, specifically a cellobiose quinone oxidoreductase (p. 5, lines 8-24, particularly lines 22-24).  Regarding claim 3, the enzyme is present in amounts of 0.00005% to about 20% 
Thus, before the effective filing date of the claimed invention, detergent or cleanser compositions comprising enzymes, specifically oxidoreductases were provided in spatially separated multi-chamber systems. It would have been obvious to a posita to provide the composition in separate chambers and/or with an inhibitor, especially when the composition is in liquid form because inherent to active enzymes is that they are labile and have limited shelf stability. Therefore the art provides solutions by providing the compositions in multi-compartment systems, for support see WO97/27841 (see entire document). Separating the enzymes from substrates and cofactors helps to stabilize the enzymes, extend shelf-life and the composition and not allowing the reaction to persist indefinitely.  

Claims 2, 3, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti (US9890397) in view of Souter et al. (US2009/0181874, IDS), WO2013/004636 (IDS) and WO2010/02755 (IDS) supported by WO97/27841 as applied to claims 1, 4, 5, 7, 10, 11  above, and further in view of Liu et al. (Biotech. Adv., 2007, p. 369-384) and Weckbecker et al. (Meth. In Biotech, 2005, vol. 17, p. 225-237). 
The teachings of Chakrabarti (US9890397) in view of Souter US2009/0181874, WO2013/004636 and WO2010/02755 supported by WO97/27841 are found above. 

Weckbecker teaches that the majority of applied oxidoreductases depend on nicotinamide coenzymes and that GDH, specifically glucose-6-phosphate dehydrogenase is known to regenerate the cofactor NADPH using glucose as the substrate according to claim 9 (p. 225, introd.-p. 226, whole page, p. 227, section 3.1). 
Thus, before the effective filing date of the claimed invention, it would have been obvious to a posita to add a cofactor regenerating enzyme and its substrate, GDH and glucose, to a composition comprising an oxidoreductase whose reaction is dependent upon the cofactor NADPH to generate hydrogen peroxide and be effective as a detergent or cleansing composition. It is known that the cofactor are often expensive and thus their efficient regeneration and reuse are essential to certain applications. Cofactor regeneration in industrial processes are achieved via enzymatic regeneration and thus, the use of the enzyme reaction system provides an advantage in industrial applications. 

process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). See MPEP 2144.05. It is the Examiners position that the amount of enzyme taught falls within applicants claimed ranges; however, amounts of substrates, cofactors and inhibitors would necessarily depend upon the amount of enzymes chosen for use in the composition and therefore determining their workable or optimal amounts would be routine experimentation. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti (US9890397) in view of Souter et al. (US2009/0181874, IDS), WO2013/004636 (IDS) and WO2010/02755 (IDS) supported by WO97/27841 as applied to claims 1, 4, 5, 7, 10, 11  above, and further in view of https://link.springer.com/content/pdf/10.1007/3-540-37662-3_24.pdf (2005). 

Souter, WO2013/004636 and WO2010/02755 each teach the use of enzyme inhibitors in the compositions.  However, they do not specifically teach 4-hydroxycoumarin as the inhibitor. 
https://link.springer.com/content/pdf/10.1007/3-540-37662-3_24.pdf at p. 137 teaches 4-hydroxycoumarin to be a reversible inhibitor of NADPH:quinone oxidoreducatase. Thus, it would have been obvious before the effective filing date of the claimed invention to use a known NADPH:quinone oxidoreducatase, when choosing the preferred inhibitor specific for the enzyme. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1632